FILED
                              NOT FOR PUBLICATION                           JUL 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAMON PRECIADO-JIMENEZ and                       No. 10-73888
MARIA DELIA PRECIADO,
                                                 Agency No. A075-707-339
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS and SILVERMAN, Circuit Judges.

       Ramon Preciado-Jimenez and Maria Delia Preciado, natives and citizens of

Mexico, petition for review of a Board of Immigration Appeals order denying their

motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773

(9th Cir. 2008), and we deny the petition for review.

      The Board did not abuse its discretion in denying petitioners’ fourth motion

to reopen as untimely and numerically-barred. See 8 C.F.R. § 1003.2(c).

      The Board did not abuse its discretion in declining to equitably toll the time

and number limitations on motions to reopen on the ground that petitioners did not

establish due diligence or prejudice from the alleged ineffective assistance of their

prior attorney. See Iturribarria v. I.N.S., 321 F.3d 889, 897 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                     10-73888